                          IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF ALASKA



AARON M.1,

                                     Plaintiff,
v.                                                   Case No. 4:20-cv-00009-SLG

ANDREW SAUL,
Commissioner of Social Security,

                                     Defendant.



                                        DECISION AND ORDER

          On or about October 22, 2017, Aaron M. (“Plaintiff”) filed an application for

disability insurance benefits (“DIB”) under Title II of the Social Security Act (“the Act”),2

alleging disability beginning July 2, 2015.3 Plaintiff has exhausted his administrative

remedies and filed a Complaint seeking relief from this Court.4 Plaintiff filed his opening


1
  Plaintiff’s name is partially redacted in compliance with Federal Rule of Civil Procedure
5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
Management of the Judicial Conference of the United States. See Memorandum, Committee on
Court Administration and Case Management of the Judicial Conference of the United States (May
1, 2018), available https://www.uscourts.gov/sites/default/files/18-cv-l-suggestion_cacm_0.pdf.
2
  Title II of the Social Security Act provides benefits to disabled individuals who are insured by
virtue of working and paying Federal Insurance Contributions Act (FICA) taxes for a certain
amount of time. Title XVI of the Social Security Act is a needs-based program funded by general
tax revenues designed to help disabled individuals who have low or no income. Plaintiff brought
claims under Title II only. Although each program is governed by a separate set of regulations,
the regulations governing disability determinations are substantially the same for both programs.
Compare 20 C.F.R. §§ 404.1501–1599 (governing disability determinations under Title II) with 20
C.F.R. §§ 416.901–999d (governing disability determinations under Title XVI). For convenience,
the Court cites the regulations governing disability determinations under both titles.
3
 Administrative Record (“A.R.”) 13, 218. The application cites October 27, 2017 as the application
date. A.R. 218. Plaintiff amended his application, informing the SSA that he received workers’
compensation, public disability, or black lung benefits until March 1, 2017. A.R. 220–21.
4
    Docket 1 (Plaintiff’s Compl.).




           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 1 of 50
brief on August 26, 2020, seeking a remand for an award of benefits or alternatively,

further proceedings.5 The Commissioner filed a brief asserting that the Court should

affirm the ALJ’s decision.6 Plaintiff filed his reply on September 28, 2020.7 Oral argument

was not requested and was not necessary to the Court’s decision. This Court has

jurisdiction to hear an appeal from a final decision of the Commissioner of Social

Security.8 For the reasons set forth below, Plaintiff’s request for relief will be denied.

                                   I.   STANDARD OF REVIEW

          A decision by the Commissioner to deny disability benefits will not be overturned

unless it is either not supported by substantial evidence or is based upon legal error.9

“Substantial evidence” has been defined by the United States Supreme Court as “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.”10 Such evidence must be “more than a mere scintilla,” but may be “less than

a preponderance.”11 In reviewing the agency’s determination, the Court considers the

evidence in its entirety, weighing both the evidence that supports and that which detracts



5
    Dockets 12, 13 (Plaintiff’s Br.).
6
    Docket 14 (Defendant’s Br.).
7
    Docket 15 (Reply).
8
    42 U.S.C. § 405(g).
9
 Matney ex rel. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992) (citing Gonzalez v.
Sullivan, 914 F.2d 1197, 1200 (9th Cir. 1990)).
10
  Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305
U.S. 197, 229 (1938)).
11
  Perales, 402 U.S. at 401; Sorenson v. Weinberger, 514 F.2d 1112, 1119 n.10 (9th Cir. 1975)
(per curiam).


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 2 of 50
            Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 2 of 50
from the administrative law judge (“ALJ”)’s conclusion.12 If the evidence is susceptible to

more than one rational interpretation, the ALJ’s conclusion must be upheld.13 A reviewing

court may only consider the reasons provided by the ALJ in the disability determination

and “may not affirm the ALJ on a ground upon which [s]he did not rely.”14 An ALJ’s

decision will not be reversed if it is based on “harmless error,” meaning that the error “is

inconsequential to the ultimate nondisability determination, or that, despite the legal error,

the agency’s path may reasonably be discerned, even if the agency explains its decision

with less than ideal clarity.”15 Finally, the ALJ has a “special duty to fully and fairly develop

the record and to assure that the claimant’s interests are considered.”16 In particular, the

Ninth Circuit has found that the ALJ’s duty to develop the record increases when the

claimant is unrepresented or is mentally ill and thus unable to protect his own interests.17

                               II.     DETERMINING DISABILITY

          The Social Security Act (the Act) provides for the payment of disability insurance

to individuals who have contributed to the Social Security program and who suffer from a




12
     Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985).
13
  Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (citing Rhinehart v. Finch, 438 F.2d 920,
921 (9th Cir. 1971)).
14
     Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014).

 Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal quotation marks and citations
15

omitted).
16
  Smolen v. Chater, 80 F.3d 1273,1288 (9th Cir. 1996) (superseded in part by statute on other
grounds, § 404.1529) (quoting Brown v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983)); see also
Garcia v. Comm’r of Soc. Sec., 768 F.3d 925, 930 (9th Cir. 2014).
17
     Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001).


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 3 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 3 of 50
physical or mental disability.18 In addition, Supplemental Security Income (SSI) may be

available to individuals who are age 65 or older, blind, or disabled, but who do not have

insured status under the Act.19 Disability is defined in the Act as follows:

          [I]nability to engage in any substantial gainful activity by reason of any
          medically determinable physical or mental impairment which can be
          expected to result in death or which has lasted or can be expected to last
          for a continuous period of not less than 12 months.20

The Act further provides:

          An individual shall be determined to be under a disability only if his physical
          or mental impairment or impairments are of such severity that he is not only
          unable to do his previous work but cannot, considering his age, education,
          and work experience, engage in any other kind of substantial gainful work
          which exists in the national economy, regardless of whether such work
          exists in the immediate area in which he lives, or whether a specific job
          vacancy exists for him, or whether he would be hired if he applied for work.
          For purposes of the preceding sentence (with respect to any individual),
          “work which exists in the national economy” means work which exists in
          significant numbers either in the region where such individual lives or in
          several regions of the country.21

          The Commissioner has established a five-step process for determining disability

within the meaning of the Act.22 A claimant bears the burden of proof at steps one through

four in order to make a prima facie showing of disability.23 If a claimant establishes a




18
     42 U.S.C. § 423(a).
19
     42 U.S.C. § 1381a.
20
     42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).
21
     42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).
22
     20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).
23
   Treichler v. Comm’r Soc. Sec. Admin., 775 F.3d 1090, 1096 n.1 (9th Cir. 2014) (quoting Hoopai
v. Astrue, 499 F.3d 1071, 1074–75 (9th Cir. 2007)); see also Tackett v. Apfel, 180 F.3d 1094, 1098
(9th Cir. 1999).


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 4 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 4 of 50
prima facie case, the burden of proof then shifts to the agency at step five.24 The

Commissioner can meet this burden in two ways: “(a) by the testimony of a vocational

expert, or (b) by reference to the Medical-Vocational Guidelines at 20 C.F.R. pt. 404,

subpt. P, app. 2.”25 The steps, and the ALJ’s findings in this case, are as follows:

          Step 1. Determine whether the claimant is involved in “substantial gainful

activity.”26 The ALJ determined that Plaintiff engaged in substantial gainful activity from

July 2, 2015, the alleged onset date, through October 28, 2017. However, the ALJ noted

that there was “a continuous 12-month period during which [Plaintiff] did not engage in

substantial gainful activity” and addressed the period Plaintiff did not engage in

substantial gainful activity.27

          Step 2. Determine whether the claimant has a medically severe impairment or

combination of impairments. A severe impairment significantly limits a claimant’s physical

or mental ability to do basic work activities and does not consider age, education, or work

experience. The severe impairment or combination of impairments must satisfy the

twelve-month duration requirement.28 The ALJ determined that Plaintiff had the following

severe impairments: status-post right wrist surgeries; lumbar spine spondylosis, status-

post lumbar surgery; right hip impingement with labrum tear, status-post right hip




24
     Treichler, 775 F.3d at 1096 n.1; Tackett, 180 F.3d at 1098 (emphasis in original).
25
     Tackett, 180 F.3d at 1101.
26
     20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i).
27
     A.R. 15–16.
28
     20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 5 of 50
            Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 5 of 50
arthroplasty; small right shoulder labral tear; right knee chondromalacia; left shoulder

labral     tear;   and    moderate      acromioclavicular    joint   degenerative   disease   with

impingement.29

          Step 3. Determine whether the impairment or combination of impairments meet(s)

or equal(s) the severity of any of the listed impairments found in 20 C.F.R. pt. 404, subpt.

P, app.1, precluding substantial gainful activity. If the impairment(s) is(are) the equivalent

of any of the listed impairments, and meet(s) the duration requirement, the claimant is

conclusively presumed to be disabled. If not, the evaluation goes on to the fourth

step.30 The ALJ determined that Plaintiff did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed impairments

in 20 CFR Part 404, Subpart P, Appendix 1.31

          Before proceeding to step four, a claimant’s residual functional capacity (“RFC”) is

assessed. Once determined, the RFC is used at both step four and step five. An RFC

assessment is a determination of what a claimant is able to do on a sustained basis

despite the limitations from his impairments, including impairments that are not severe.32

The ALJ determined that Plaintiff had the residual functional capacity to perform light work

except for the following limitations: standing or walking for a total of three hours and sitting

for a total of seven hours in an eight-hour workday with normal breaks; frequent right



29
     A.R. 16.
30
     20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).
31
     A.R. 17.
32
     20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 6 of 50
            Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 6 of 50
pushing/pulling; occasional climbing of ramps or stairs; occasional stooping, kneeling,

crouching, and crawling; no climbing of ladders, ropes, and scaffolds; frequent balancing;

frequent reaching overhead on the right; avoiding all unprotected heights; and avoiding

concentrated exposure to operational control of moving machinery and hazardous

machinery.33

          Step 4. Determine whether the claimant is capable of performing past relevant

work. At this point, the analysis considers whether past relevant work requires the

performance of work-related activities that are precluded by the claimant’s RFC. If the

claimant can still do his past relevant work, the claimant is deemed not to be disabled.34

Otherwise, the evaluation process moves to the fifth and final step. The ALJ determined

that Plaintiff was capable of performing his past relevant work as a shipping and receiving

supervisor and a basics logistics officer.35

          Step 5. Determine whether the claimant is able to perform other work in the

national economy in view of his age, education, and work experience, and in light of the

RFC. If so, the claimant is not disabled. If not, the claimant is considered disabled.36 The

ALJ determined that although Plaintiff was capable of performing past relevant work,




33
     A.R. 17.
34
     20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).
35
     A.R. 22.
36
     20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 7 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 7 of 50
other jobs existed in the national economy that he was also able to perform, including

assembler, ticket taker, and parking lot attendant.37

          The ALJ concluded that Plaintiff was not disabled within the meaning of the Social

Security Act at any time from July 2, 2015, through the date of the ALJ’s decision.38

                   III.    PROCEDURAL AND FACTUAL BACKGROUND

          Plaintiff was born in 1978.39 Although Plaintiff alleged an onset date of July 2,

2015, Plaintiff reported working until October 28, 2017.40 He reported last working in the

parts and service department of a construction machinery business. In the past, he

reported working as a logistics advisor and shipping and receiving supervisor for

government contractors, after serving in the United States Army.41 On or about April 12,

2018, the Social Security Administration (“SSA”) initially determined that Plaintiff was not

disabled under the applicable rules.42 On May 7, 2019, two medical examiners first

testified at a hearing before ALJ Cecelia LaCara.                 Plaintiff then testified, with

representation, at the hearing.43 The ALJ issued an unfavorable ruling on July 2, 2019.44


37
     A.R. 23–24.
38
     A.R. 24.
39
     A.R. 218.
40
  A.R. 15–16, 231. The ALJ determined that Plaintiff engaged in substantial gainful activity from
July 2, 2015 through October 28, 2017. The ALJ noted, “[a]lthough the [Plaintiff] reported that his
work was subsidized by his employer, the evidence of record does not support such.” A.R. 16.
41
     A.R. 60–66, 231–36.
42
     A.R. 96.
43
     A.R. 58–73.
44
     A.R. 10–24.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 8 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 8 of 50
The Appeals Council denied Plaintiff’s request for review on January 24, 2020.45 On

March 13, 2020, Plaintiff filed his Complaint; he is represented by counsel in this appeal.46

          Medical Records and Medical Opinion Evidence

          The Court’s summary of the medical evidence focuses on the time period after

October 28, 2017.47 However, the following are the relevant records before October 28,

2017:48

          On or about July 17, 2015, Plaintiff saw Matthew Raymond, D.O., at Fairbanks

Urgent Care, for a right wrist injury. Plaintiff reported injuring his right wrist on July 2,

2015 at work, while lifting a 60-pound piece of steel. Dr. Raymond limited Plaintiff to lifting

no more than 5 pounds and recommended using a splint at work.49 On July 27, 2015, Dr.

Raymond recommended physical therapy for two weeks.50 On August 11 and August 20,

2015, Dr. Raymond opined that Plaintiff could return to work without restrictions.51

          On August 19, 2015, Plaintiff saw Jedidiah Malan, M.D., for a right wrist MR

arthrogram. Some tearing of the wrist ligaments was noted.52



45
     A.R. 1–5.
46
     Docket 1.
47
  Plaintiff performed substantial gainful activity from July 2, 2015 to October 28, 2017. A.R. 15–
16.
48
  The Court’s record contains duplicates of certain medical records. Whenever possible, the
Court cites to the first record number.
49
     A.R. 581, 586.
50
     A.R. 588.
51
     A.R. 598, 605.
52
     A.R. 607–08.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 9 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 9 of 50
          On October 19, 2015, Plaintiff underwent right wrist arthroscopy, arthroscopic

debridement of central triangular fibrocartilage tear, and an assisted triangular

fibrocartilage repair, and a partial synovectomy of the right wrist. 53 Post-operatively, Dr.

Wagner opined that Plaintiff was “totally incapacitated” and would be re-evaluated on

November 3, 2015.54

          From approximately November 25, 2015 through February 4, 2016, Plaintiff

participated in physical therapy sessions for right wrist pain.55 On February 4, 2016,

Plaintiff reported being “cleared for light duty at work including occasional lifting up to 16

pounds.”56

          On March 25, 2016, Plaintiff followed up with Dr. Wagner. He reported that he was

making progress, but that his wrist did flare up at times. Post-operatively, Dr. Wagner

opined that Plaintiff would be released for full duty work on or about May 1, 2016.57

          On May 21, 2016, Plaintiff saw Eric Hofmeister, M.D., for an independent hand

specialist examination. Dr. Hofmeister opined that a right wrist radial carpal steroid

injection was an appropriate treatment and that Plaintiff would reach medical stability in

two months. He recommended Plaintiff wear a wrist brace “when performing heavy

activities.”58


53
     A.R. 636, 663–64.
54
     A.R. 662.
55
     A.R. 616–17, 619, 621–32.
56
     A.R. 631.
57
     A.R. 879.
58
     A.R. 633–40, 649–55.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 10 of 50
          Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 10 of 50
          On June 30, 2016, Plaintiff initiated care with Michael McNamara, M.D., at Alaska

Hand-Elbow-Shoulder Surgical Specialists.            Dr. McNamara recommended nerve

conduction and velocity studies of the hand and discussed possible surgery.59 On the

same date, Plaintiff had an MR arthrogram of the right wrist. It showed an abnormally

increased scapholunate distance and a torn ligament; an intact lunotriquetral ligament;

an avulsion of the TFCC from the radial attachment site; an old avulsion of the ulnar

styloid with nonunion or fibrous union; no acute fractures; no aseptic necrosis; and a

marked radiocarpal joint space narrowing, with loss of cartilage at the articulation of the

radius with the ulnar bone.60

          On July 18, 2016, Plaintiff saw James Foelsch, M.D., for electrophysiology for right

hand numbness. Dr. Foelsch noted that Plaintiff’s nerve conduction studies of the right

upper extremity were normal.61

          On August 31, 2016, Plaintiff underwent right wrist surgery. 62 Dr. McNamara

opined that Plaintiff would be unable to return to work for two weeks.63

          On September 12, 2016, Dr. McNamara released Plaintiff to light and limited duty

work.64




59
     A.R. 694–95.
60
     A.R. 677.
61
     A.R. 747.
62
     A.R. 705–06.
63
     A.R. 669.
64
     A.R. 670.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 11 of 50
          Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 11 of 50
          On October 3, 2016, Plaintiff saw Robert Thomas, PA-C, at Alaska Hand-Elbow-

Shoulder Surgical Specialists, for a cast change. Plaintiff reported having “some issues

with work,” as his workplace wanted Plaintiff to begin doing “some lifting, pulling and

pushing.” The x-ray showed good alignment and position of the surgical hardware.65 PA

Thomas stated Plaintiff would be unable to return to work for approximately eight weeks.66

          From approximately September 27, 2016 through October 17, 2016, Plaintiff

underwent chiropractic adjustments at Fairbanks Family Wellness. He reported lower

back, neck, and right upper arm pain.67

          On October 25, 2016, Plaintiff followed up with Michael McNamara, M.D., at Alaska

Hand-Elbow-Shoulder Surgical Specialists. He reported having numbness and loss of

sensation in the thumb and tips of his fingers and swelling. On physical examination, Dr.

McNamara observed full range of motion of the digits and good right wrist position. He

noted that Plaintiff was off work for eight weeks “because of the heavy requirements of

his job.”68

          From approximately October 27, 2016 to December 19, 2016, Plaintiff participated

in an occupational therapy program for his wrist.        At the end of the program, the

occupational therapist requested a medical recommendation. She opined that Plaintiff

was “not progressing due to pain.”69


65
     A.R. 390–92.
66
     A.R. 671.
67
     A.R. 299–304, 531–32.
68
     A.R. 394–96.
69
     A.R. 681–82.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 12 of 50
          Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 12 of 50
         On December 12, 2016, Plaintiff saw Peter Jiang, M.D., at Fairbanks Memorial

Hospital.     He reported low back pain.      Dr. Jiang assessed Plaintiff with “lumbar

degenerative disk disease with herniation, right paracentrally L5-S1 neuroforaminal

narrowing, possibly due to lateral foraminal disk protrusion.” On physical examination,

Plaintiff had adequate range of motion on flexion, extension, and rotation in the cervical

spine area; a symmetrical, 2+ deep tendon reflex in the bilateral upper extremities,

patellar, and Achilles; 5/5 motor strength testing of the upper and lower extremities;

normal walking; and “no significant antalgic gait.”      Dr. Jiang performed a right S1

transforaminal epidural steroid injection under fluoroscopy.70

         From approximately December 19, 2016 to January 30, 2017, Plaintiff participated

in an occupational therapy program for his right wrist.          The occupational therapist

requested a physician’s reassessment. She noted, “we have not been able to progress

resistive ex[ercises]/use due to pain over S-L interval.”71

         On December 20, 2016, Plaintiff followed up with Dr. McNamara. Dr. McNamara

recommended keeping Plaintiff out of work for an additional eight weeks, except for

administrative work only.72




70
     A.R. 316–17.
71
     A.R. 684–85.
72
     A.R. 398–400.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 13 of 50
          Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 13 of 50
          On January 4, 2017, Dr. McNamara completed a questionnaire associated with

Plaintiff’s workman’s compensation claim. He opined that Plaintiff could be released to

light duty administrative work only.73

          On February 2, 2017, Plaintiff followed up with Dr. McNamara.       He reported

wearing a brace on his wrist, but that the pain and “clicking in the wrist” had worsened.

He also reported mild numbness in the wrist and hand. The x-ray of Plaintiff’s wrist

showed “the Osteomed screw across the scapholunate, in good position on AP, oblique

and lateral, centered in the lunate”; “a single Osteomed screw through the ulnar styloid

base fracture but there [was] fibrous nonunion, and no evidence of loosening of the wire

or the screw but the wire [was] somewhat prominent”; and “a little bit of cystic change

against the triquetrum from the wire.”74

          On March 14, 2017, Plaintiff saw PA Thomas for a preoperative examination for

right wrist hardware removal.75 PA Thomas opined that Plaintiff could be released for

light duty work with no lifting, pushing, or pulling over five pounds.76 On March 15, 2017,

Plaintiff underwent surgery of the right wrist to remove hardware.77

          On March 27, 2017, Plaintiff followed up with PA Thomas. He reported that he

was sore after surgery, but that he was “no longer taking any type of pain medication.”




73
     A.R. 676.
74
     A.R. 724–25.
75
     A.R. 726–27.
76
     A.R. 673.
77
     A.R. 732.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 14 of 50
          Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 14 of 50
PA Thomas opined that Plaintiff should not do “any heavy lifting, pulling or pushing for

about 6–8 weeks.”78 PA Thomas also opined that Plaintiff could be released for light duty

work with no lifting, pushing, or pulling over 2–3 pounds.79On March 29, 2017, Plaintiff

followed up with Dr. Jiang. He reported that his last S1 injection resulted in 4 months of

consistent pain relief with no side effects. On physical examination, Plaintiff had adequate

range of motion in the cervical spine; normal deep tendon reflexes in the bilateral upper

extremities, patellar, and Achilles; normal heel to toe walking; and he arose from a seated

position easily with “no significant antalgic gait.”    Dr. Jiang performed a right S1

transforaminal epidural steroid injection under fluoroscopy.80

          On May 16, 2017, Plaintiff followed up with Dr. McNamara. He reported grinding

and clicking in his right wrist. Dr. McNamara opined that Plaintiff was “doing well” and

recommended continuing “two more months of light duty status, no lifting greater than 15

pounds and minimiz[ing] torqu[e]ing, wear[ing] a splint if he needs to, and we will see him

back in about two months to determine when the screw needs to be removed and across

the scapholunate.”81      The x-ray of Plaintiff’s wrist showed “good alignment of the

scapholunate on the lateral, screw across the middle aspect of the lunate”; “some mild

flexion of the scaphoid on the AP but good position of the screw, and probably a fibrous




78
     A.R. 733–34.
79
     A.R. 674.
80
     A.R. 323–24.
81
     A.R. 417–19.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 15 of 50
          Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 15 of 50
nonunion of the ulnar styloid with a single Osteomed screw that does not appear to be

loose.”82

          On May 30, 2017, Plaintiff saw Steven Rast, PA, , at Anchorage VA Medical

Center. He reported pain that radiated from the neck to the scalp causing recurrent

headaches and lower back pain radiating to the right hip and upper leg. Deborah Fox,

RN, completed an addendum providing MRI results. The MRI showed right central and

foraminal disc protrusion at L5-S1 with displacement of right S1 nerve root.83

          On July 18, 2017, Plaintiff followed up with Dr. McNamara. He reported that his

wrist had “not really improved since [his] last visit.” Dr. McNamara assessed Plaintiff with

“right complex wrist.” He opined that Plaintiff may have severe carpal tunnel; symptoms

at his ulnar styloid nonunion; and some intermittent symptoms dorsal radial, unclear

etiology.84 Dr. McNamara ordered a nerve conduction study, the results of which were

normal.85

          On July 19, 2017, Plaintiff had an MRI of the cervical spine. The MRI showed a

“[b]road-based central disc protrusion at C6-7 more apparent than prior study, without

significant stenosis” and “multilevel mild disc osteophyte complex at other levels without

significant stenosis.”86 On the same date, Plaintiff had an MRI of the lumbar spine. The




82
     A.R. 738.
83
     A.R. 479–80.
84
     A.R. 421–23, 742.
85
     A.R. 747.
86
     A.R. 518–19.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 16 of 50
          Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 16 of 50
MRI showed a right central and foraminal disc protrusion at L5-S1 with displacement of

the right S1 nerve root.87

         On August 1, 2017, Plaintiff followed up with Dr. Jiang for treatment of low back

pain. Dr. Jiang noted that Plaintiff’s recent MRI corroborated his assessment of lumbar

disc herniation at L5-S1 with a right paracentral disk bulge. Plaintiff reported having pain

relief for three months after his last SI injection and otherwise took no significant pain

medications. On physical examination, Dr. Jiang observed adequate range of motion in

the cervical spine; normal deep tendon reflexes in the bilateral upper extremities, patellar,

and Achilles; normal heel to toe walking; and he arose from a seated position easily with

no significant antalgic gait. Dr. Jiang performed a right S1 transforaminal epidural steroid

injection under fluoroscopy.88

         On September 25, 2017, Plaintiff saw Ralph Purcell, M.D., an orthopedic/hand

surgeon, for an independent medical examination. Dr. Purcell reviewed Plaintiff’s medical

records to date and conducted an interview and physical examination. Plaintiff reported

burning, numbness, aching, and stabbing pain in the right wrist with a pain level of six out

of ten. He also reported right shoulder pain for a year prior to the examination and

ongoing weakness in his right fourth finger. Plaintiff reported chronic low back pain, status

post spine surgery; chronic neck pain without radicular symptoms; and reported taking

tramadol, 400mg to 800mg of ibuprofen for five out of seven days, and two to three

Tylenol extra strength one to two days per week. He reported that at the time of the



87
     A.R. 520–21.
88
     A.R. 338–39, 345.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 17 of 50
          Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 17 of 50
examination, he was “involved with parts and service and maintenance.” He described

working on excavators for gold mines in the past, using forklifts at work, and that, on

occasion at work, he “has to hand lift as well and that requires lifting, pushing, and pulling

up to 700 pounds at a time.” Plaintiff reported that he had been doing this type of work

since 2011. He also reported that although his job description was changed to “light work”

after his second wrist surgery, he was “doing the same job he was doing when he was on

full duty,” but tried to avoid heavy work and did computer work instead. Dr. Purcell opined

that Plaintiff’s triangular fibrocartilage complex tear had healed; that Plaintiff had “clinical

findings consistent with right carpal tunnel syndrome” and would benefit from a cortisone

injection or surgery. He also opined that Plaintiff’s ulnar nerve neuritis would “likely

resolve over time without additional treatment”; that occupational therapy or surgery was

needed to reach medical stability with regard to the radially based peripheral triangular

fibrocartilage complex tear; and that Plaintiff’s ulnar styloid nonunion did not require any

additional treatment. Dr. Purcell opined that Plaintiff had “no physical restrictions that I

would impose for [Plaintiff] due to his diagnosed conditions other than avoidance of

repetitive or prolonged wrist motion or wrist positioning with regard to the carpal tunnel

syndrome.” He recommended avoiding “very heavy categories of work.”89

         On October 5, 2017, Plaintiff saw Audrey Kelley, PA-C, at Anchorage

Neurosurgical Associates, Inc. He reported low back pain, neck pain, and headaches.

Plaintiff also reported having four low back injections, with each subsequent injection

providing relief for a shorter duration. On physical examination, PA Kelley observed



89
     A.R. 752–73.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 18 of 50
          Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 18 of 50
normal muscle bulk and tone; 5/5 strength in the upper and lower extremities; normal

reflexes, sensory, coordination, gait, and stance; and a positive bilateral straight leg raise

for increased pain on the right.      PA Kelley noted that Dr. Kralick believed it was

“reasonable to proceed with a right L5-S1 laminotomy for excision of disc and

decompression of the right S1 nerve root.”90

         The following are the relevant records after October 28, 2017:

         On November 15, 2017, Plaintiff saw Nancy Cross, M.D., at Integrative Pain

Center of Alaska. He reported chronic pain for the past 16 years. He reported pain in his

head, neck, right shoulder, right wrist, right hand, and lower back and reported that the

pain interfered severely with his daily activities. Dr. Cross observed a decreased range

of motion in the cervical and lumbar spine; normal walking on heels and toes and heel to

toe without difficulties; normal motor strength except in the right due to surgery; normal

reflexes; and decreased sensory in the right hand “due to previous surgery.” Dr. Cross

noted that “[a] screening of somatic concerns reflects a significant somatic preoccupation

while moderate level of depression as indicated on Zung depression inventory” and that

Plaintiff “would benefit from the services of health psychology, to address pain and

somatization, as well as manage depressive symptoms.” Dr. Cross assessed Plaintiff

with neck pain due to C5-6 degeneration and occipital neuralgia. Dr. Cross diagnosed

Plaintiff with displacement of lumbar spine; depressive disorder; lumbosacral

spondylosis; displacement of cervical spine; and cervical syndrome.91



90
     A.R. 434–37.
91
     A.R. 367–76.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 19 of 50
          Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 19 of 50
         On December 5, 2017, Plaintiff followed up with Dr. Cross. He reported headache

symptoms. Dr. Cross performed a greater occipital nerve block.92

         On January 2, 2018, Plaintiff presented to the emergency room in Kona, Hawaii,

for a right wrist injury. He reported being struck by a wave attempting to break a fall with

his hand. The attending physician opined that Plaintiff had a soft tissue injury to the wrist

with possible loosening of surgical hardware.93

         On January 9, 2018, Plaintiff followed up with PA Thomas. He reported reinjuring

his right wrist while in Hawaii. PA Thomas assessed Plaintiff with right wrist pain with a

“possible new injury to the scapholunate ligament and probable right sided cervical

radiculopathy.” Plaintiff reported that he had been scheduled for surgery in November

2017, but “because he was controverted by Worker’s Compensation it was canceled.”

He reported that he was covered by the VA and could move forward with right wrist

surgery. The x-ray of Plaintiff’s right wrist showed an established nonunion but no

loosening of the screw.94 On the same date, Plaintiff saw Jennifer Hermanson, PA-C, at

Anchorage Neurosurgical Associates, Inc. Plaintiff reported low back pain into his right

hip/groin and down the posterior thigh to the knee. He reported right leg weakness due

to pain; occasional numbness and tingling throughout the right leg; and muscle spasms

in his low back. On physical examination, Plaintiff had 5/5 strength in the upper and lower

extremities; displayed diminished sensation to light touch throughout the entire left lower



92
     A.R. 377–80.
93
     A.R. 382–87.
94
     A.R. 425–27.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 20 of 50
          Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 20 of 50
extremity; had a normal gait; was able to stand without difficulty; and could heel-toe-walk

without difficulty.95

         On January 10, 2018, Plaintiff underwent a right L5-S1 laminotomy, medial

facetectomy, disc excision, and nerve root decompression.96

         On February 8, 2018, Plaintiff followed up with Dr. McNamara. He reported that

his right wrist still bothered him with mainly ulnar soreness after his fall in January 2018,

but that swelling had subsided and the wrist felt stronger. Dr. McNamara noted that

Plaintiff’s wrist nerve studies were “completely normal” and reported the numbness and

tingling in his fingers was resolving. Dr. McNamara assessed Plaintiff with left upper

extremity wrist pain; mild widening of the scapholunate; and improving, nonoperative

carpal tunnel syndrome.97

         On February 20, 2018, Plaintiff saw Kacie Tempel, PA-C, at Anchorage

Neurosurgical Associates, Inc., for follow up after undergoing a right L5-S1 laminotomy

on January 10, 2018. He reported lower back and neck pain as well as “nerve pain”

focused in his right hip and buttock. In addition, he reported numbness, muscle spasm,

vision changes, headaches, and dizziness. On physical examination, Plaintiff had 5/5

muscle strength in the upper and lower extremities; a normal gait, stance, and ability to

stand without difficulty; no limitations in range of motion; paraspinal muscle spasms in the




95
     A.R. 431–33.
96
     A.R. 494–95.
97
     A.R. 428–30.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 21 of 50
          Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 21 of 50
neck; no tenderness to palpation of the cervical or lumbar spine; and intact sensation. PA

Tempel recommended physical therapy to treat his lower back pain.98

          On March 14, 2018, Plaintiff followed up with Dr. Jiang. He reported that the

previous cervical epidural injections resulted in two months of relief from his cervical spine

symptoms. He reported some back and groin pain after laminectomy surgery at L5-S1.

He also reported that the recent occipital nerve block “only probably helped for a couple

of weeks.” Dr. Jiang assessed Plaintiff with cervical degenerative disk disease, especially

bilobular broad based bulging disk at C6-C7. Dr. Jiang recommended an epidural steroid

injection, but Plaintiff preferred resuming tramadol and a Medrol pack. Dr. Jiang noted

that Plaintiff was on tramadol last year “which was helping with his symptomatology but

somehow his refills ran out and he had no side effects to the three a day dosing.”99

          From approximately March 5, 2018 through April 23, 2018, Plaintiff participated in

physical therapy for low back pain and neck pain.100

          On March 22, 2018, Plaintiff underwent a sleep study at the Fairbanks Sleep

Center.      He was diagnosed with severe obstructive sleep apnea and a CPAP was

recommended.101

          On April 25, 2018, Plaintiff had x-rays of the lumbar spine. The x-rays showed

“[n]o significant degenerative change or dynamic instability.”102


98
     A.R. 438–441.
99
     A.R. 942–43.
100
      A.R. 947–991.
101
      A.R. 777–80.
102
      A.R. 916.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 22 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 22 of 50
          On May 21, 2018, Plaintiff saw Dr. Jiang. He reported “good relief” from his prior

injection. Dr. Jiang performed a cervical catheter-directed epidural steroid injection under

fluoroscopy.103

          On June 5, 2018, Plaintiff followed up with Kacie Tempel, PA-C, at Anchorage

Neurosurgical Associates, Inc. He reported doing well for two weeks after undergoing a

right L5-S1 laminotomy and disc excision on January 10, 2018.                He also reported

increased low back and right hip and buttock pain with occasional muscle spasms in his

right leg and low back when standing and sharp, stabbing neck pain radiating into his

shoulders and triceps. On physical examination, PA Tempel observed no tenderness of

the cervical or lumbar spine; paraspinal muscle spasms in the neck with no limitations in

range of motion; 5/5 strength in the upper and lower extremities; decreased sensation

over the right C7; a normal gait; and the ability to stand without difficulty. 104

          On June 12, 2018, Plaintiff saw Keira Baird, DPT, for a functional capacity

evaluation. DPT Baird found that the “[o]verall test findings, in combination with clinical

observations, suggest[ed] the presence of variable levels of physical effort on [Plaintiff’s]

behalf.”     She remarked, “[d]espite knowing that testing protocols were timed, client

interrupted three different protocols to check his cell phone, go to the bathroom, and get

a cup of coffee.” DPT Baird also noted that Plaintiff “had a tendency to report high levels

of pain that were not consistent with clinical observations,” but that Plaintiff’s “perceived

tolerances when asked about specific body positions or tasks (i.e. standing, sitting, lifting,



103
      A.R. 852–54.
104
      A.R. 786–87.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 23 of 50
          Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 23 of 50
carrying) matched closely to his demonstrated functional tolerances throughout the

evaluation.” In two chronic pain syndrome questionnaires, Plaintiff’s scores indicated that

subjectively, Plaintiff’s low back pain was crippling and his functional pain caused “great

difficulty moving or applying any strength through the painful area.” DPT Baird opined

that Plaintiff demonstrated “a full Sedentary capacity with some abilities into the Light and

Medium range” and “[p]ositional limitations were demonstrated in stooping, squatting, and

sustained neck positioning.” She also opined that Plaintiff “would be best suited for a job

that allow[ed] for frequent postural changes due to his inability to sit for longer than 28

minutes at one time and his inability to stand for longer than 22 minutes at one time during

this evaluation.”105

          On June 21, 2018, Plaintiff saw Dr. Jiang for follow up. Plaintiff reported nine days

of relief from his last injection targeting the left C7 nerve root.106

          On June 26, 2018, Plaintiff had an MRI of the lumbar spine. The MRI showed mild

lower lumbar L5-S1 laminotomy and microdiscectomy without residual or recurrent disc

herniation and mild lower lumbar spondylosis without high-grade canal or foraminal

stenosis.107 Additionally, Plaintiff had an MRI of the cervical spine. The MRI showed mild

cervical spondylosis without high-grade canal foraminal stenosis.108




105
      A.R. 790–813.
106
      A.R. 860–61.
107
      A.R. 1213–14.
108
      A.R. 1215–16.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 24 of 50
          Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 24 of 50
          On July 26, 2018, Plaintiff followed up with PA Tempel. He reported continuing,

constant aching neck and shoulder pain, worse on his right side; occasional pain and

muscle spasms into his right arm; constant headaches; constant soreness in his low back

with radiation into his right hip and leg; numbness in his lateral right leg and foot; and

occasional burning sensations in his anterior thighs, right worse than left. He also

reported that he did not see improvement in his low back pain with physical therapy. On

physical examination, PA Tempel observed 5/5 strength in the upper and lower

extremities; a normal gait and ability to stand without difficulty; normal reflexes; and intact

sensation to light touch, except over the right C7 dermatome and right lateral thigh and

leg. PA Tempel noted that she reviewed Plaintiff’s recent MRI and that the MRI did not

“show any significant stenosis or degeneration that would require surgical intervention.”

She recommended facet blocks and RFA “as he does have facet arthropathy on the MRI.”

PA Tempel also recommended continuing conservative treatments to address Plaintiff’s

neck pain and low back pain.109

          On August 9, 2018, Plaintiff saw PA Rast for follow up status post L5-S1

laminotomy and microdiscectomy without residual or recurrent disc herniation.              He

reported continued soreness in his low back with radiation of pain into the right hip and

right leg and numbness in the lateral right leg and foot. He also reported ongoing neck

pain with shoulder pain and muscle spasms in the right arm and left knee and ankle pain.

On physical examination, PA Rast observed a normal gait and no edema in the upper




109
      A.R. 1092–94.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 25 of 50
          Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 25 of 50
extremities.110 On the same date, Plaintiff had x-rays of the right hip, left hip, left knee,

and left leg. The x-rays showed no osseous abnormality of the left hip and mild left knee

tricompartment osteoarthrosis. The right hip x-ray showed a “[r]ight hip morphology which

may predispose some patients to cam-type femoral acetabular impingement symptoms

and no osseous abnormality.”111

          From approximately August 28, 2018 through October 19, 2018, Plaintiff

participated in physical therapy for cervicalgia and LBP arthropathy. On October 19,

2018, Plaintiff “verified that [physical therapy was] not helping” and agreed to a discharge

from physical therapy.112

          On September 4, 2018, Plaintiff saw Joel Marquess, M.D.            Dr. Marquess

performed a multiplanar MR arthrogram of the right hip utilizing intra-articular gadolinium.

The arthrogram showed evidence of a right hip acetabular labrum tear.113

          On September 26, 2018, Plaintiff followed up with Dr. Jiang. Dr. Jiang performed

a right C4-C5 medial branch block.114

          On October 3, 2018, Plaintiff saw Sean Timmons, PA-C, at Bach Orthopedic Clinic,

for chronic right hip pain. PA Timmons noted that Plaintiff’s “exam and imaging studies

show evidence of femoral acetabular impingement.” He recommended several treatment




110
      A.R. 1250–51.
111
      A.R. 1247–49.
112
      A.R. 1103–17.
113
      A.R. 872–73.
114
      A.R. 1171–72.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 26 of 50
          Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 26 of 50
options and Plaintiff elected to proceed with an ultrasound guided corticosteroid

injection.115 On the same date, Plaintiff saw PA Rast for left ankle pain. PA Rast opined

that Plaintiff’s left ankle pain was “most likely secondary to change in his routine gait due

to a left hip arthropathy.”116

          On October 11, 2018, Plaintiff followed up with Dr. Jiang.        Plaintiff reported

experiencing “very minimal relief, 10% to 20%, from the last medial branch block targeting

the C4 to C5 facet joint.” On physical examination, Dr. Jiang observed no facet or

suboccipital tenderness; adequate range of motion on flexion, extension and rotation on

lateral bending of the cervical spine area; symmetrical deep tendon reflexes; 5/5 motor

strength of the upper and lower extremities; normal lordosis of the lumbar spine; negative

straight leg raising; no significant antalgic gait; normal heel to toe walking; and the ability

to rise from the seated position without difficulty. Dr. Jiang assessed Plaintiff with cervical

degenerative disk disease and cervicogenic headache. He recommended a medial

branch block and recommended continuing Plaintiff’s prescriptions for pain.117

          On November 10, 2018, Plaintiff had an MRI of the brain. The MRI was normal.118




115
      A.R. 863–66.
116
      A.R. 1234–35.
117
      A.R. 1146–47.
118
      A.R. 528.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 27 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 27 of 50
          On November 13, 2018, Plaintiff followed up PA Timmons. He reported “very good

results” with six days of complete relief of pain in the right hip. On physical examination,

Plaintiff’s strength was 5/5 with no obvious pelvic tilt or gait abnormality.119

          On December 19, 2018, Plaintiff followed up with PA Timmons to review his CT

scan of the bony pelvis. The CT scan showed a “[s]mall intravertebral disc herniation

along the L5 inferior endplate” and a small cleft along the superior right acetabulum “which

may represent normal variant versus early degeneration.”120

          On January 7, 2019, Plaintiff saw Joseph Lanzi, M.D., at Bach Orthopedic Clinic

for right hip pain. On physical examination, Dr. Lanzi observed positive impingement and

subspine tests; a positive Stinchfield test; 5/5 strength; and no obvious pelvic tilt or gait

abnormality. He assessed Plaintiff with femoral acetabular impingement. Dr. Lanzi noted

discussing surgery and nonsurgical options.121

          On January 11, 2019, Plaintiff underwent right hip arthroscopy, cam

decompression, and labral repair.122

          On January 22, 2019, Plaintiff saw PA Timmons for follow-up after his right hip

arthroscopy two weeks prior. He reported wearing a brace and using crutches. PA

Timmons noted that Plaintiff had “no other concerns today.”123




119
      A.R. 867.
120
      A.R. 869–71.
121
      A.R. 1479–81, 1585.
122
      A.R. 1545.
123
      A.R. 1521–22.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 28 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 28 of 50
          From approximately January 28, 2019 through March 11, 2019, Plaintiff

participated in physical therapy.124

          On February 5, 2019, Plaintiff initiated care with Mary Ogden, LCSW, at the

Anchorage VA Medical Center, Behavioral Health Primary Care. He reported having

depression, pain, and mobility issues. LCSW Ogden recommended weekly supportive

therapy sessions.125

          On February 6, 2019, Plaintiff saw PA Rast. He reported bilateral shoulder pain

and bilateral knee pain. On physical examination, PA Rast observed a normal gait and

upper extremities without edema, cyanosis, inflammation, or petechiae.           PA Rast

prescribed sertraline 50 mg for depression. PA Rast recommended that Plaintiff “have

limited load bearing on [the right] hip until [May 15, 2019]. He is able to do sedentary

work activities.”126 On the same date, Plaintiff presented to the emergency department

at Fairbanks Memorial Hospital for dizziness and syncope prior to arrival.         Plaintiff

reported starting Zoloft that day and that he took CBD oil and naproxen regularly for pain.

The attending physician recommended stopping Zoloft until after seeing Plaintiff’s

prescribing physician. The chest CT scan showed no pulmonary embolus. Plaintiff was

discharged several hours after arrival.127




124
      A.R. 1439–53, 1459–77.
125
      A.R. 1230–31.
126
      A.R. 1310–11.
127
      A.R. 1364–1417.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 29 of 50
          Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 29 of 50
          On February 22, 2019, Plaintiff saw PA Timmons at Bach Orthopedic Clinic for

follow up after right hip arthroscopy for femoral acetabular impingement and labral repair.

He reported some pain and that he used a cane to help him walk. PA Timmons opined

that Plaintiff was “doing well overall.”128

          On February 28, 2019, Plaintiff had an MRI of the left knee and left shoulder. The

MRI of the left knee showed “[n]o internal derangement.” The MRI of the left shoulder

showed an anterosuperior through posterosuperior labral tear and moderate AC joint

degenerative disease “which might contribute to impingement.”129

          On March 1, 2019, Plaintiff had an MRI of the right knee. The MRI showed “[e]arly

tricompartment chondromalacia.” It was otherwise a normal right knee MRI. Plaintiff also

had an MRI of the right shoulder. The MRI showed a “[s]mall SLAP tear at biceps

anchor.”130

          On March 15, 2019, Plaintiff saw LCSW Ogden. She diagnosed Plaintiff with

depression. On mental examination, Plaintiff was oriented x3; was alert and oriented and

dressed and groomed appropriately; had a euthymic mood and congruent affect, normal

and coherent thought processes; and fair insight and judgment.131

          On March 19, 2019, Plaintiff received a left shoulder injection under fluoroscopy.132




128
      A.R. 1454.
129
      A.R. 1355–57.
130
      A.R. 1327–31.
131
      A.R. 1223.
132
      A.R. 1302–03.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 30 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 30 of 50
          On March 27, 2019, PA Rast wrote a letter to the Alaska Court System on Plaintiff’s

behalf. He opined that Plaintiff should be excused from jury duty “due to a medical

condition that would make it difficult to sit for prolonged periods.”133

          Function Reports

          On February 21, 2018, Plaintiff completed a function report. He reported that

migraines and tinnitus prevented him from concentrating, required him to often wear

sunglasses all day, and prevented him from getting out of bed many days. He also

reported that his back/neck bulge/herniated discs and arthritis prevented him feeling fully

in his hands and impaired writing, bending, lifting, twisting, sitting, walking, reaching, and

standing, “causing nerves to contract and muscles to spasm in the back and neck.”

Plaintiff reported that his right leg was partially numb and painful with an unhealed nerve;

his right wrist injury prevented him from lifting or twisting items weighing eight pounds or

more; his carpal tunnel in both wrists added to his numbness; his medications made it

difficult to find work, but his pain was too great without medication; shoulder injuries

prevented him from lifting heavy items; and a knee injury made walking and standing

difficult for long periods. He reported “extreme pain” affected his sleep and woke him up.

He reported that his wife helped with his personal care and prepared most meals. Plaintiff

reported that he was able to clean the sink and counters and remind his wife to do the

chores, but he did not perform other chores.          He reported that his wife took him

“somewhere to walk” three times per week; his wife drove him places or he took cabs

when on medications; he watched his daughter’s basketball games with his wife; and



133
      A.R. 1423.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 31 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 31 of 50
went shopping with his wife three times per week, using the shopping cart for support.

Plaintiff indicated that he could occasionally carry five pounds, but he would often drop

things; he could not bend or lean; and could only walk five to eight minutes before needing

to rest. He also indicated that he used a cane for walking.134

          Hearing Testimony on May 7, 2019

          Plaintiff testified on May 7, 2019, with representation, at a hearing before ALJ

Cecelia LaCara. He testified that he lived with his wife and 17-year old daughter; that his

wife drove him a couple times a week; he spent most of his time laying down except for

doctors’ appointments or physical therapy; he had anxiety leaving his home; and that

neuralgia kept him in bed three to five days a week. Plaintiff stated that it was “extremely

painful to sit more than a couple minutes” and he had “excruciating pain going through

my abdomen from the back” every time he had to bend. He indicated that his wife helped

with his personal hygiene; he was unable to use his right hand; and was unable to stand

or walk without his cane. Plaintiff testified that his right shoulder had been out of socket

seven times and that his left side had been “partially out.” He testified that he had tried

several medications, physical therapy, and pain injections, but felt only about eight days

of relief from pain after treatments. He stated that he had syncope about three to four

times a month. He testified that he had previously worked in receiving, distribution, and

warehousing in the military and as a civilian.135




134
      A.R. 269–77.
135
      A.R. 58–73.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 32 of 50
          Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 32 of 50
          Colette Valette testified as the psychological expert. She opined that Plaintiff had

“no medically determinable psychological impairments.” She noted one doctor diagnosed

Plaintiff with depression in February 2019, but that “one evaluation doesn’t make a

diagnosis.” She also noted that Plaintiff was cooperative and not taking medications for

depression at the time of the February 2019 evaluation.136

          Jack Lebeau, M.D., testified as the medical expert. Dr. Lebeau identified several

impairments, including status-post right wrist surgeries; lumbar spine spondylosis, status-

post lumbar surgery; right hip impingement with labrum tear, status-post right hip

arthroplasty; small right shoulder labral tear; right knee chondromalacia; left shoulder

labral tear and moderate acromioclavicular joint degenerative disease with impingement;

osteoarthropathy of the cervical spine; carpal tunnel syndrome; and obstructive sleep

apnea. Dr. Lebeau opined that Plaintiff did not meet or equal a listing. He called the

ALJ’s attention to the functional evaluation by DPT Baird in June 2018, noting that during

the evaluation, Plaintiff stopped to use the restroom, talked on his cell phone, and

interrupted the examination to get a cup of coffee.137 Dr. Lebeau opined that Plaintiff was

limited to standing half an hour at a time for a total of two hours in the course of the day.

He limited Plaintiff’s walking to 15 minutes at a time for an hour in the course of the day.

Regarding Plaintiff’s walking and standing limitations, Dr. Lebeau stated, “And I think

that’s very generous. I think he certainly could be better than that, but I just don’t have

the evidence.” Dr. Lebeau also opined that Plaintiff’s RFC should include the following



136
      A.R. 38–41.
137
      See A.R. 790–813.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 33 of 50
          Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 33 of 50
limitations: lifting 10 pounds frequently and 20 pounds occasionally; never pushing 50

pounds; reaching overhead on the right frequently and on the left continuously; pushing

and pulling frequently on the right and continuously on the left; frequently balancing;

occasionally stooping, kneeling, crouching, and crawling; continuously operating a motor

vehicle; frequently operating moving mechanical parts; and avoiding unprotected

heights.138

          Daniel LaBrass testified as the vocational expert.             Based on the ALJ’s first

hypothetical,139 VE LaBrass opined that Plaintiff would be able to perform his past work

as a receiving supervisor and basic logistics officer. He opined that Plaintiff would also

be able to perform other work, including small parts assembler and parking lot attendant.

Based on the ALJ’s second hypothetical,140 VE LaBrass opined that Plaintiff would not be

able to work on a full-time basis because “[t]wo extra breaks for a half hour would be



138
      A.R. 42–57.
139
      The ALJ’s first hypothetical was as follows:

          [L]et’s assume now we have an individual the same age, education, work
          experience, as that of the claimant and who is limited to light work. However, this
          person can stand or walk for a total of three hours and sit for a total of seven hours
          in an eight-hour workday with the normal breaks. This person is limited to frequent
          right, push, pull, the occasional climbing of ramps or stairs, the occasional
          stooping, kneeling, crouching, and crawling. No climbing of ladders, ropes, or
          scaffolds and the frequent balancing. This person is limited to right frequent
          overhead reaching. So no work with tools beyond a frequent level. And this person
          is to avoid all unprotected heights, and is to avoid concentrated exposure to the
          operational control of moving machinery and hazardous machinery. A.R. 76.
140
      The ALJ’s second hypothetical was as follows:

          [W]hen we’re looking at someone the same age, education, and work experience
          as that of the claimant, and has the residual functional capacity that I listed,
          however, this person would need to have two extra breaks of 30 minutes each so
          that this individual could lie down during breaks. A.R. 78.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 34 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 34 of 50
pretty significant extra break taking” and there were no jobs that would accommodate the

need to lie down throughout the day.141

                                            DISCUSSION

          Plaintiff seeks reversal and remand “for an outright award of benefits or, in the

alternative, further development and analysis under the fourth sentence of 42 U.S.C. §

405(g).”142 Plaintiff argues the ALJ: 1) “violated agency policy by having the medical

experts testify at the beginning of the administrative hearing” before Plaintiff had testified;

2) erred in her evaluation of Dr. Lebeau’s medical opinion; and 3) erred by rejecting the

functional capacity evaluation results by DPT Baird.

          A. Expert Testimony

          Plaintiff asserts that SSA policy “makes it absolutely clear that a medical expert

may not testify without the benefit of hearing the claimant’s testimony or a summary of

such testimony.”143 Plaintiff’s claim is based on the Social Security Agency’s internal

policy manual, the Hearings, Appeals, and Litigation Manual (“HALLEX”) § I-2-6-70(b),

which provides in pertinent part:

The [medical expert] may attend the entire hearing, but this is not required. If the
[medical expert] was not present to hear pertinent testimony, such as testimony
regarding the claimant’s current medications or sources and types of treatment,
the ALJ will summarize the testimony for the [medical expert] on the record. If
additional medical evidence is received at the hearing, the ALJ will provide it to the
[medical expert] for review before the [medical expert] testifies.144



141
      A.R. 73–80.
142
      Docket 13 at 12.
143
      Docket 13 at 5.
144
      HALLEX I-2-6-70(b)(S.S.A.), available at 1993 WL 751901.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 35 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 35 of 50
          Citing the promulgation of SSR 13-2p, Plaintiff argues that the HALLEX is now

binding on the ALJ and legally enforceable by the federal courts.145 He alleges that the

ALJ’s reliance on the testimony of experts Dr. Valette and Dr. LeBeau “requires remand

for further proceedings.”146

          The Commissioner does not dispute that the medical experts testified prior to the

Plaintiff and therefore, the medical experts were unaware of Plaintiff’s testimony when

they rendered their opinions. Instead, the Commissioner contends that the HALLEX is

not binding on ALJs nor legally enforceable by the district court, as SSR 13-2p pertains

“to evaluating cases involving drug addiction and alcoholism.” The Commissioner also

argues that since the publication of SSR 13-2p, “district courts throughout the Ninth Circuit

have continued to conclude that the HALLEX is not binding on ALJs and are not legally




145
      Docket 13 at 3–6. Social Security Ruling (“SSR”) 13-2p, states in pertinent part:

          15. How should adjudicators consider Federal district and circuit court decisions
          about DAA?
          ...
          a. General. We require adjudicators at all levels of administrative review to follow
              agency policy, as set out in the Commissioner’s regulations, SSRs, Social
              Security Acquiescence Rulings (ARs), and other instructions, such as the
              Program Operations Manual System (POMS), Emergency Messages, and the
              Hearings, Appeals and Litigation Law manual (HALLEX).

          SSR 13-2p, available at 2013 WL 621536, at *15 (Feb. 20, 2013).
146
   Docket 13 at 4. Plaintiff notes in his reply brief that the Appeals Council remanded an ALJ’s
decision in another case based in part on the ALJ’s failure to provide the medical examiners who
testified at the hearing the opportunity to hear the claimant’s testimony or otherwise receive a
summary of claimant’s testimony. Docket 15-1 at 3. The Court is not persuaded that an Appeals
Council decision in another case requires automatic remand on the basis of HALLEX I-2-70B.
Testimony, facts, and circumstances are unique to each case. The Court does not know what
occurred at the hearing in the referenced case such as whether drug addiction and/or alcoholism
was at issue in that case.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 36 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 36 of 50
enforceable by federal courts.”147 In the alternative, the Commissioner argues that “even

if the Court concludes that it can enforce HALLEX § I-2-6-70(b),” Plaintiff “has not shown

how the order of testimony at his hearing resulted in any harm.”148

          In Roberts and Lockwood, the Ninth Circuit held that the HALLEX was not binding

on the ALJs and was not enforceable by the courts.149 Plaintiff argues that since the

promulgation of SSR 13-2p in 2013, the HALLEX is binding on the ALJ as a matter of

SSA policy.150 However, SSR 13-2p is not applicable to the facts of Plaintiff’s case. SSR

13-2p is a policy clarifying how the SSA determines “whether ‘drug addiction and

alcoholism’ (DAA) is material to [SSA’s] determination of disability.”151 As other district

courts in the Ninth Circuit have held, SSR 13-2 is not binding here because Plaintiff is not

claiming the ALJ improperly applied the drug and alcohol dependence factors. 152 And,


147
   Docket 14 at 3 (citing James v. Saul, No. 19-cv-5881-KS, available at 2020 WL 349165, at *10
(C.D. Cal. June 25, 2020); Ashlock v. Colvin, No. 3:15-cv-05767-DWC, available at 2016 WL
3438490, *5 fn. 2 (W.D. Wash., June 22, 2016)).
148
      Docket 14 at 4.
149
    See Roberts v. Comm’r of Soc. Sec. Admin., 644 F.3d 931, 933 (9th Cir. 2011) (“HALLEX . . .
does not carry the force of law and is not binding upon the agency. Therefore, we do not review
allegations of non-compliance with its provisions.”) (internal quotations and citations omitted);
Lockwood v. Comm’r Soc. Sec., 616 F.3d 1068, 1072 (9th Cir. 2010) (“HALLEX does not impose
judicially enforceable duties on either the ALJ or this court.”) (internal citations omitted).
150
      Docket 13 at 4.
151
   SSR 13-2p, available at 2013 WL 603764. See also 20 C.F.R. §402.35(b)(1); Bray v. Comm’r
of Soc. Sec. Admin., 554 F.3d 1219, 1224 (9th Cir. 2009) (“SSRs do not carry the ‘force of law,’
but they are binding on ALJs nonetheless.”).
152
    Kathleen v. Saul, Civ. No. 3:19-cv-00651-JLS-RNB, 2020 WL 353602, at *8 (S.D. Cal. Jan. 21,
2020) (“As Plaintiff does not claim the ALJ improperly applied the Plaintiff’s drug or alcohol
dependence in his disability determination, SSR 13-2p is not binding.”) (citing Martinez v. Colvin,
Civ. No. 6:14-cv-01703-MC, 2016 WL 270911, at *5 (D. Or. Jan. 20, 2016) (“Plaintiff made no
claims that there were misinterpretations of policies relating to drug addiction and alcoholism in
this case. Therefore, SSR 13-2p is inapplicable here and does not change this Court’s application
of Lockwood.”); Hollen v. Comm'r of Soc. Sec., 2017 WL 1075194, at *8-*9 (S.D. Cal. Mar. 22,

Case No. 4:20-cv-00009-SLG
Decision and Order
Page 37 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 37 of 50
even after SSR 13-2p was enacted, the Ninth Circuit has continued to hold that the SSA’s

internal policy manuals such as HALLEX do not give rise to legally enforceable rights.153

Moreover, in very recent decisions, district courts in the Ninth Circuit have also continued

to hold that the HALLEX is not binding on ALJs and is not legally enforceable by federal

courts.154

          While the Court agrees that medical experts should not present their testimony

before a claimant testifies, to the extent that constituted legal error in this case, it was

harmless.155 Specifically, Plaintiff testified about his symptoms and daily activities, but

did not introduce new medical evidence or sources and types of treatment that were not

already in the record.156 And, as pointed out by the Commissioner, the ALJ’s discounting

of Plaintiff’s symptom statements and limitations was not challenged by Plaintiff.157

          In this case, a remand is not warranted based on the ALJ’s alleged error in having

the medical experts testify before Plaintiff testified.



2017) (“[A]s SSR 13-2p does not mandate the ALJ follow HALLEX procedures, the ALJ did not
err by refusing to summarize Plaintiff’s subjective testimony for the ME.”).
153
   See, e.g., Wilson v. Berryhill, 732 F. App'x 504, 507 (9th Cir. 2018); Withrow v. Colvin, 672 F.
App'x 748, 749 (9th Cir. 2017); Whitten v. Colvin, 642 F. App'x 710, 713 (9th Cir. 2016); Durden v.
Colvin, 546 F. App'x 690, 690-91 (9th Cir. 2013). A court or litigant may cite to unpublished Ninth
Circuit opinions issued on or after January 1, 2007. U.S. Ct. App. 9th Cir. R. 36-3(b); Fed. R. App.
P. 32.1(a).
154
   See Elias v. Comm'r of Soc. Sec. Admin., Civ. No. 18-00200-TUC-RCC, 2019 WL 4296779, at
*3 (D. Ariz. Sept. 11, 2019)(“POMS is not binding on the ALJ.”); James v. Saul, Civ. No. 19-cv-
5881-KS, 2020 WL 3491565, at *10 (C.D. Cal., June 25, 2020) (HALLEX and POMS “are not
binding on ALJs and are not legally enforceable by federal courts.”).
155
      McLeod v. Astrue, 640 F.3d 881, 887 (9th Cir. 2011).
156
      A.R. 58–73.
157
      Docket 14 at 4.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 38 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 38 of 50
          B. Medical Opinions

          Plaintiff asserts that the ALJ failed to adequately consider all of the functional

limitations in Dr. Lebeau’s and DPT Baird’s medical source opinions.158                    The

Commissioner contends that Plaintiff failed to show any harmful error in the ALJ’s analysis

of the medical source opinions under the new regulations regarding the evaluation of

medical evidence.159 For claims filed on or after March 27, 2017, new Social Security

Administration regulations apply. In this case, Plaintiff applied for Title II benefits on or

about October 22, 2017.160 The new regulations provide that an ALJ no longer gives “any

specific evidentiary weight . . . to any medical opinion(s) . . .”161 The ALJ is required to

consider, yet is under no obligation to articulate in the decision, how she considered all

factors for all medical opinions and medical findings in the record.162 The factors the ALJ

is to consider include supportability, consistency, relationship with the claimant (length of

treatment, frequency of examinations, purpose of the treatment, extent of the treatment,

and existence of an examination), specialization, and “other factors that tend to support

or contradict a medical opinion or prior administrative medical finding” (including, but not

limited to, “evidence showing a medical source has familiarity with the other evidence in



158
      Docket 13 at 6–11.
159
      Docket 14 at 4–9.
160
      A.R. 13, 218.
161
    Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844 (Jan.
18, 2017), available at 2017 WL 168819, at *5867–68; 20 C.F.R. §§ 404.1520c(a), 416.920c(a)
(for claims filed on or after March 27, 2017).
162
   20 C.F.R.§ 404.1520c(b)(1); see also Vincent ex rel. Vincent v. Heckler, 739 F.2d 1393, 1394-
95 (9th Cir. 1984) (stating that ALJ “need not discuss all evidence presented”).


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 39 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 39 of 50
the claim or an understanding of our disability program’s policies and evidentiary

requirements”).163 Supportability and consistency are now considered the most important

factors for evaluating persuasiveness164 and the ALJ is required to explain how these

factors were considered.165          Further, when two or more medical opinions or prior

administrative medical findings “about the same issue are both equally well-supported . .

. and consistent with the record . . . but are not exactly the same,” the ALJ must explain

how “the other most persuasive factors” were considered.166

          1. Dr. Lebeau

          Plaintiff asserts that the ALJ “ignored Dr. Lebeau’s opinion that [Plaintiff] could only

stand for 30 minutes at a time and only walk for 15 minutes at a time.” He also alleges

that, although the ALJ adopted Dr. Lebeau’s opinion that Plaintiff could stand/walk three

hours total per day, the ALJ did not include this additional limitation in the RFC; nor did


163
   20 C.F.R. §§ 404.1520c(c)(1)-(5), 416.920c(c)(1)-(5) (for claims filed on or after March 27,
2017).
164
    The regulations state, “The factors of supportability . . . and consistency . . . are the most
important factors [the SSA] consider[s] when [the SSA] determine[s] how persuasive [the SSA]
find[s] a medical source’s medical opinions or prior administrative medical findings to be.” 20
C.F.R. § 404.1520c(b)(2) (for claims filed on or after March 27, 2017).
165
   C.F.R. § 404.1520c(b)(2) (for claims filed on or after March 27, 2017). Supportability and
consistency are explained as follows in the regulations:

      (1) Supportability. The more relevant the objective medical evidence and supporting
          explanations presented by a medical source are to support his or her medical opinion(s)
          or prior administrative medical finding(s), the more persuasive the medical opinions or
          prior administrative medical finding(s) will be.

      (2) Consistency. The more consistent a medical opinion(s) or prior administrative medical
          finding(s) is with the evidence from other medical sources and nonmedical sources in the
          claim, the more persuasive the medical opinion(s) or prior administrative medical finding(s)
          will be. 20 C.F.R. §§ 404.1520c(c)(1)-(2), 416.920c(c)(1)-(2).
166
      20 C.F.R. §§ 404.1520c(b)(3), 416.920c(b)(3) (for claims filed on or after March 27, 2017).


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 40 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 40 of 50
the ALJ provide this limitation to the vocational expert. Further, Plaintiff alleges that the

ALJ ignored Dr. Lebeau’s opinion regarding postural limitations. Specifically, Plaintiff

notes that Dr. Lebeau initially testified that Plaintiff could stoop, kneel, crouch, and crawl

occasionally, but later Dr. Lebeau testified that Plaintiff could not perform those activities

up to 1/3 of the day. He argues that this error was not harmless as the vocational expert

testified that Plaintiff could perform past relevant light work and other jobs performed at

the light exertional level.167 The Commissioner argues that any failure to include all of the

functional limitations described by Dr. Lebeau was harmless.                    Specifically, the

Commissioner points out that Plaintiff’s past work as a basic logistics officer was a

sedentary position as generally performed and that Plaintiff could have returned to this

job.168

          A court should affirm an ALJ’s determination of a claimant’s RFC “if the ALJ applied

the proper legal standard and his decision is supported by substantial evidence.” 169 In

assessing an RFC, the ALJ “must consider limitations and restrictions imposed by all of

an individual’s impairments, even those that are not ‘severe.’”170 It is “proper for an ALJ

to limit a hypothetical to those impairments that are supported by substantial evidence in

the record.”171 But “an RFC that fails to take into account a claimant’s limitations is


167
      Docket 13 at 7–9.
168
      Docket 14 at 7.

  Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005) (citing Morgan v. Comm’r of Soc. Sec.
169

Admin., 169 F.3d 595, 599 (9th Cir. 1999)).
170
   See SSR 96-08p, available at 1996 WL 374184 at *5; 20 C.F.R. §§ 404.1545(a)(2),
416.945(a)(2) (“We will consider all of your medically determinable impairments of which we are
aware, including your medically determinable impairments that are not ‘severe.’”).
171
      Osenbrock v. Apfel, 240 F.3d 1157, 1165 (9th Cir. 2001) (citing Magallanes v. Bowen, 881 F.2d

Case No. 4:20-cv-00009-SLG
Decision and Order
Page 41 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 41 of 50
defective.”172 When posing a hypothetical question to a VE, the ALJ’s “depiction of the

claimant’s disability must be accurate, detailed, and supported by the medical record.”173

And, “hypothetical questions asked of the vocational expert must ‘set out all of the

claimant’s impairments.’”174

                 a. Walking and Standing Limitation

          Here, the ALJ determined Plaintiff could perform “light work” with limitations. The

ALJ incorporated into the hypothetical Dr. Lebeau’s opinion that Plaintiff could stand or

walk for a total of three hours in an eight-hour workday. But the hypothetical did not

include the additional limitations testified to by Dr. Lebeau that Plaintiff would be limited

to standing 30 minutes at a time and walking 15 minutes at a time. 175 Instead, the ALJ

noted Dr. Lebeau testified that Plaintiff was likely capable of more than three hours of

standing and walking.176

          The new regulations require an ALJ to articulate how she considered the medical

opinions. However, the new regulations specify, “[the ALJ is] not required to articulate




747, 756-57 (9th Cir. 1989) (“The ALJ was free to accept . . . that the claimant’s depression was
mild and would not significantly interfere with the performance of work related activities.”)).
172
      Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009).
173
      Tackett v. Apfel, 180 F.3d 1094, 1101 (9th Cir. 1999).
174
      Lewis v. Apfel, 236 F.3d 503, 517 (9th Cir. 2001) (internal citation omitted).
175
      A.R. 17.
176
   Dr. Lebeau stated, “So, I’m going to say standing half an hour and two hours in the course of
the day. Walking, 15 minutes, and an hour in the course of the day. And I think that’s very
generous. I think [Plaintiff] certainly could be better than that, but I just don’t have the evidence.”
A.R. 51.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 42 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 42 of 50
how [the ALJ] considered each medical opinion or prior administrative medical finding

from one medical source individually.”177

          The ALJ cited to objective evidence in the record to support the standing and

walking limitations in the RFC. The ALJ referenced a September 2017 examination, at

which Plaintiff stated that he walked three to four days a week “for a couple of hours.” The

ALJ also noted that Plaintiff reported lifting and pushing at his job, and pulling up to 700

pounds at a time at work since 2011.178             The ALJ also cited to Plaintiff’s physical

examinations in 2018 that showed 5/5 strength in the lower extremities; a normal gait and

stance; and the ability to stand without difficulty.179 And other evidence in the record

supports the ALJ’s RFC: After hip surgery in early 2019, Plaintiff reported wearing a brace

and using crutches, but he had “no other concerns”;180 approximately one month later,

Plaintiff’s provider opined that Plaintiff was “doing well overall” after hip surgery. 181

          In this case, the ALJ included in the RFC the walking and standing limitations of

the medical providers that she found persuasive and supported by objective evidence in

the record; by extension, these limitations were included in the hypothetical questions

posed to the vocational expert.182 Substantial evidence supports the ALJ’s walking and

standing limitations.


177
      20 C.F.R. § 404.1520c(a)–(b)(1) (effective March 27, 2017).
178
      A.R. 19; A.R. 756.
179
      A.R 19-20; A.R. 432–33, 439, 786, 867, 1093, 1146.
180
      A.R. 1522.
181
      A.R. 1454.
182
   Osenbrock v. Apfel, 240 F.3d 1157, 1163–65 (9th Cir. 2001) (Only limitations supported by
substantial evidence must be incorporated into the RFC and, by extension, the hypothetical

Case No. 4:20-cv-00009-SLG
Decision and Order
Page 43 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 43 of 50
              b. Lifting and Carrying Limitation

          Plaintiff also argues that “[t]o say that Plaintiff can lift and carry 10 pounds

frequently (the definition of light work), while standing/walking for 3 hours in an 8 hour

work day, is both internally inconsistent and a direct contradiction of Agency policy.”183

Social Security Ruling (SSR) 83-10 states that light work generally involves standing or

walking off and on for a total of approximately six hours in an eight-hour workday and that

this amount of standing and walking is the primary difference between light and sedentary

work.184 By contrast, the regulations define sedentary jobs as ones that involve sitting,

but also require occasional walking and standing.185 SSR 83-10 further clarifies that “the

total amount of standing and walking involved in sedentary work should not exceed about

two hours of an eight-hour day.”186

          Here, the ALJ found Dr. LeBeau’s opinion “very persuasive” that Plaintiff was

capable of lifting 20 pounds occasionally and 10 pounds frequently, which constitutes



question posed to the VE.).
183
      Docket 13 at 8.
184
      Social Security Ruling 83-10 describes “light” exertional levels as:

          [A] job is in [the light] category when it requires as good deal of walking or
          standing — the primary difference between sedentary and most light jobs.
          ...
          [T]he full range of light work requires standing or walking, off and on, for a total of
          approximately 6 hours of an 8-hour workday. Sitting may occur intermittently
          during the remaining time. By contrast, to perform the sedentary level of
          exertion, “periods of standing or walking should generally total no more than
          about 2 hours of an 8-hour workday, and sitting should generally total
          approximately 6 hours of an 8-hour workday.” SSR 83-10, available at 1983 WL
          31251, at *5.
185
      20 C.F.R. § 404.1567(a).
186
      SSR 83-10, available at 1983 WL 31251, at *5.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 44 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 44 of 50
light work.187 Plaintiff asserts this level of lifting cannot be harmonized with the three hour

walking/standing limitation that places Plaintiff closer to the sedentary exertional level.188

          Social Security Ruling 83-12 provides instructions for choosing proper Grid rules

when a claimant’s exertional level falls between two classifications.189 The ALJ should

consult a vocational expert when “the individual’s limitations are somewhere in the

middle.”190 In this case, the VE testified that Plaintiff could perform his past work as a

basics logistics officer (DOT 184.117-050, sedentary, SVP 8) and shipping/receiving

supervisor (DOT 222.137-030, light, SVP 6). The VE specifically noted that based on

Plaintiff’s years in the military and training in college, Plaintiff was still capable of the highly

skilled work involved with the basics logistics officer position.191 The VE also testified

that, in the event the ALJ found that the basics logistics officer and shipping/receiving

supervisor positions were not relevant past work, Plaintiff could perform the light duty jobs

of small parts assembler, ticket taker, and parking lot attendant. The VE testified that all

three of the named light duty jobs would accommodate the three-hour standing/walking

limitation. He added, as actually performed, “[t]hese are [          ] jobs that you could sit or



187
      A.R. 21.
188
      A.R. 17; see SSR 83-10, at *5.
189
    The stated purpose of SSR 83-12 is “[t]o clarify policies applicable in using the numbered table
rules in Appendix 2 of Subpart P (the ‘Grids’) of the regulations as a framework for adjudicating
claims in which an individual has only exertional limitations, and no specific rule applies because
the individual’s residual functional capacity does not coincide with any one of the defined
exertional ranges of work.” VE assistance is advisable when Plaintiff’s exertional limitations are
“somewhere in the middle” of the regulatory criteria. SSR 83-12, available at 1983 WL 31253, at
*3.
190
      SSR 83-12(2)(c), at *3.
191
      A.R. 74.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 45 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 45 of 50
stand, parking lot attendants usually sit in a booth. Ticket takers . . . can sit, take tickets

as well as stand, and small par[t]s assembly can sit or stand, either one.”192

          In sum, the ALJ adequately resolved the inconsistency between Plaintiff’s RFC

and the light work exertional category. The ALJ called a vocational expert to clarify the

jobs Plaintiff would be capable of performing with his three-hour walking/standing

limitation, pursuant to SSR 83-12.193 The VE appropriately identified Plaintiff’s past work

and jobs in the national economy that a person with Plaintiff’s limitations could perform.

                 c. Positional Limitations

          The ALJ included stooping, kneeling, crouching, and crawling occasionally in the

RFC.194 Dr. Lebeau testified,

          Stoop, kneel, crouch, and crawl, I would say occasionally and hoping that it
          would not actually be up to a third of the day. I . . . just don’t know that that
          hip could handle that. But it’s not that [Plaintiff] can’t do these activities. . .
          It’s just . . . limited.195

          “Occasional” is defined as doing an activity from very little up to 1/3 of the time.196

Pursuant to SSR 83-14, “to perform substantially all of the exertional requirements of most

sedentary and light jobs, a person would not need to crouch and would need to stoop

only occasionally.”197         Although Dr. Lebeau’s testimony was somewhat ambiguous


192
      A.R. 78.
193
   SSR 83-12, available at 1983 WL 31253; see also Moore v. Apfel, 216 F.3d 864, 870–71 (9th
Cir. 2000) (When a claimant falls between two grids, consultation with a VE is appropriate).
194
      A.R. 17.
195
      A.R. 52.
196
      SSR 83-10,
197
      SSR 83-14, available at 1983 WL 31254.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 46 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 46 of 50
regarding Plaintiff’s postural activities, “[w]here evidence is susceptible of more than one

rational interpretation, it is the ALJ’s conclusion which must be upheld.” 198 In this case,

the ALJ’s interpretation of Dr. Lebeau’s testimony as limiting Plaintiff’s stooping, kneeling,

crouching, and crawling activities to the occasional level was reasonable and supported

by substantial evidence. The ALJ summarized the medical records, and noted “numerous

physical exams [that] revealed little or o sign of functional impact” caused by Plaintiff’s

impairments.199 The medical records contain numerous entries at which Plaintiff’s motor

strength in the lower extremities was 5/5; he could rise from a seated position easily; and

stand and walk without difficulty.200 Substantial evidence in the record supports the ALJ’s

postural limitations in the RFC.

                 d. Harmless Error

          Finally, even if the ALJ erred by failing to include the “at a time” standing/walking

limitations, or erroneously failed to limit Plaintiff’s stooping, kneeling, crouching, and

crawling or postural limitations, such errors were harmless in this case.201 Rectifying each

of these alleged errors would not have altered the ALJ’s determination that Plaintiff was



198
      Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984).
199
      A.R. 19.
200
   See e.g., A.R. 316, 318, 323, 338, 432–33, 439, 522, 786, 852, 864, 908, 942, 1011, 1146,
1171–72, 1480, 1528.
201
    Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008); see also SSR 96-9p, available
at 1996 WL 374185, at *7–8 (“Postural limitations or restrictions related to such activities as
climbing ladders, ropes, or scaffolds, balancing, kneeling, crouching, or crawling would not usually
erode the occupational base for a full range of unskilled sedentary work significantly because
those activities are not usually required in sedentary work” . . . “An ability to stoop occasionally,
i.e., from very little up to one-third of the time, is required in most unskilled sedentary
occupations.”).


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 47 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 47 of 50
capable of performing sedentary work and returning to his previous job as a logistics

advisor (DOT 184.167–094) at step four of the ALJ’s analysis.202 Further, substantial

evidence supports the ALJ’s finding that Plaintiff was not disabled because other

substantial gainful work consistent with the limitations in the RFC exists in the national

economy.203

          2. PT Baird

          Plaintiff alleges that the ALJ ignored PT Baird’s opinion that Plaintiff was only able

to perform sedentary work with “some abilities into the Light and Medium range” and

ignored the frequent postural changes and positional limitations, including stooping,

squatting, and sustained neck positioning, described in DPT Baird’s functional capacity

evaluation.204 The Commissioner contends that the ALJ reasonably rejected of the

portion of DPT Baird’s opinion regarding frequent postural changes based on “evidence

that [Plaintiff] offered less than full effort on examination.”205

          The ALJ found DPT Baird’s opinion that Plaintiff was capable of sedentary work

with “some abilities in the light and medium range” persuasive, concluding that it

accurately reflected DPT Baird’s testing and observation of Plaintiff overall and was




202
      A.R. 22, 77.
203
   20 C.F.R. §404.1560(c) (The SSA is responsible for providing evidence that demonstrates that
other work exists in significant numbers in the national economy that the claimant can do, given
the residual functional capacity, age, education, and work experience of the claimant.).
204
   Plaintiff argues that “during the FCE, [Plaintiff] demonstrated the ability to tolerate only 5
minutes of very mild stooping and reported pain on crouching.”) See Docket 13 at 10–11 (citing
A.R. 792).
205
      Docket 14 at 8.


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 48 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 48 of 50
consistent with Dr. Lebeau’s opinion.206 The ALJ did not ignore this portion of DPT Baird’s

opinion and included it in the RFC. But the ALJ considered and rejected DPT Baird’s

opinion that Plaintiff required frequent postural changes and included only “normal

breaks” in the RFC.207 The ALJ did not specifically address DPT Baird’s comment in the

FCE that “[p]ositional limitations were demonstrated in stooping, squatting, and sustained

neck positioning.”208

          As set forth above, the ALJ adequately considered the factors in the new SSA

regulations. Her rejection of the frequent postural changes in DPT Baird’s opinion was

supported by the record.209 Further, DPT Baird’s postural change opinion was more akin

to a recommendation that Plaintiff would be “best suited for a job that allows for frequent

postural changes” based on her observations during the evaluation, at which she also

observed “variable levels of physical effort” during testing.210 Again, the ALJ included all

of the limitations she found persuasive and supported by objective medical evidence in

the RFC and by extension, the hypothetical questions posed to the vocational expert. 211

Although DPT Baird noted that Plaintiff demonstrated position limitations, she did not



206
      A.R. 22.
207
      A.R. 17, 22.
208
      A.R. 792.

  See e.g., A.R. 316, 318, 323, 338, 371, 432–33, 439, 514, 522, 786, 852, 864, 908, 942, 1011,
209

1146, 1171–72, 1480, 1528.
210
      A.R. 790–91, 793.
211
   Osenbrock v. Apfel, 240 F.3d 1157, 1163–65 (9th Cir. 2001) (Only limitations supported by
substantial evidence must be incorporated into the RFC and, by extension, the hypothetical
question posed to the VE.).


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 49 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 49 of 50
opine as to the resulting impact on Plaintiff’s functional capacity.212 As set forth above,

the ALJ’s determination that Plaintiff was capable of stooping, kneeling, crouching, and

crawling activities at the occasional level was reasonable and supported by substantial

evidence.213 Moreover, as with Dr. Lebeau, any error in rejecting DPT Baird’s opinion

regarding postural changes or positional limitations was harmless as DPT Baird opined

that Plaintiff “demonstrate[d] a full Sedentary capacity.”214 Plaintiff’s past work performed

at the sedentary level would include very limited walking and standing and very limited

stooping, kneeling, crouching, or crawling activities.215

                                              V.   ORDER

          The Court, having carefully reviewed the administrative record, finds that the ALJ’s

determinations were free from legal error and supported by substantial evidence in the

record. Accordingly, IT IS ORDERED that Plaintiff’s request for relief at Docket 13 is

DENIED as set forth herein and the Commissioner’s final decision is AFFIRMED.

          The Clerk of Court is directed to enter a final judgment accordingly.

          DATED this 6th day of April 2021 at Anchorage, Alaska.



                                                        /s/ Sharon L. Gleason___________
                                                        UNITED STATES DISTRICT JUDGE



212
      A.R. 792.

  See e.g., A.R. 316, 318, 323, 338, 371, 432–33, 439, 514, 522, 786, 852, 864, 908, 942, 1011,
213

1146, 1171–72, 1480, 1528.
214
    Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal quotation marks and
citations omitted).
215
      A.R. 22; see also SSR 96-9p, available at 1996 WL 374185, at *7–8


Case No. 4:20-cv-00009-SLG
Decision and Order
Page 50 of 50
           Case 4:20-cv-00009-SLG Document 16 Filed 04/06/21 Page 50 of 50
